DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2018/0069076 A1, hereinafter Tanaka).
With regards to claim 1, Tanaka discloses a semiconductor integrated circuit (FIGS. 2-4 and 6) including a high-potential-side circuit region, (high potential region 101) a high-voltage junction termination structure (HVJT 103) surrounding the high-potential-side circuit region, and a low-potential-side circuit region (at least low potential region 102) surrounding the high-potential-side circuit region via the high-voltage junction termination structure which are integrated into a single chip, the semiconductor integrated circuit comprising: 
a middle well region (n- type diffusion region 1b) of a first conductivity-type provided in the high-potential- side circuit region; (see FIG. 6)
a buried layer (n type diffusion 1a)  of the first conductivity-type buried at a lower portion of the middle well region (see FIG. 2, where diffusion layer 1a is at a lower portion of the diffusion region 1b) 
a drift region (N diffusion 3) of the first conductivity-type having a looped shape provided in the high-voltage junction termination structure surrounding a circumference of the middle well region; (See FIG. 6) 
a looped well region (at least P inner portion 5a) of a second conductivity-type surrounding a circumference of the drift region; 
a carrier supply region (N+ source region 42) of the first conductivity type provided in the looped well region, and included in a level conversion element included in a level shift circuit (level shift circuit 104) for communicating signals between the low-potential-side circuit region and the high- potential-side circuit region; (See FIG. 6) 
a carrier reception region (N+ drain region 43) of the first conductivity-type included in the level conversion element, provided in either the drift region or the middle well region, and having a higher impurity concentration than the drift region or the middle well region; (See FIG. 6) and 
a first contact region (n+ contact 8) of the first conductivity-type provided in either the drift region or the middle well region separately from the carrier reception region, and having a higher impurity concentration than the drift region or the middle well region, (See FIG. 6) 
wherein a smallest value of a first distance between the looped well region and the buried layer in a region in which the first contact region is formed is smaller than a smallest value of a second distance between the looped well region and the buried layer in a region in which the carrier reception region is formed. (See FIG. 6, where the distance to the region 8 is smaller than the region 43) 

With regards to claim 3, Tanaka discloses the semiconductor integrated circuit of claim 1, further comprising: 

a carrier supply electrode (rightmost portion of ground electrode 12) in contact with the carrier supply region and a second contact region; (See FIG. 3) 
a carrier reception electrode (drain electrode 46) in contact with the carrier reception region; (See FIG. 3) and 
a diode electrode (H-VVD electrode 14) in contact with the first contact region. (See FIG. 2) 

With regards to claim 5, Tanaka discloses the semiconductor integrated circuit of claim 1, wherein the middle well region is selectively provided in an epitaxially-grown layer of the second conductivity-type provided on a semiconductor substrate of the second conductivity-type. (P type epitaxially grown substrate 120, see Paragraph [0103)

With regards to claim 6, Tanaka discloses the semiconductor integrated circuit of claim 1, wherein: 
the drift region is an epitaxially-grown layer of the first conductivity-type provided on a semiconductor substrate of the second conductivity-type; (P type epitaxially grown substrate 120, see Paragraph [0103)
and 
the middle well region is selectively provided in the epitaxially-grown layer. (See FIGS. 2-4) 

With regards to claim 7, Tanaka discloses the semiconductor integrated circuit of claim 1, wherein: 

the drift region is selectively provided in the epitaxially-grown layer. (See FIG. 2) 

With regards to claim 8, Tanaka discloses the semiconductor integrated circuit of claim 5, wherein the buried layer is interposed between the semiconductor substrate and the middle well region. (See FIGS. 2-3, showing the layers interposing)

With regards to claim 9, Tanaka discloses the semiconductor integrated circuit of claim 5, further comprising a slit region (P separation region 5) of the second conductivity-type provided between the carrier reception region and the high-potential-side circuit region in a direction connecting the carrier supply region and the carrier reception region, and penetrating either the drift region or the middle well region in a depth direction to reach either the epitaxially-grown layer or the semiconductor substrate. (See FIG. 2) 

With regards to claim 10, Tanaka discloses the semiconductor integrated circuit of claim 9, wherein the slit region is provided to surround the middle well region in a planar pattern. (See FIGS. 2-4) 

With regards to claim 11, Tanaka discloses the semiconductor integrated circuit of claim 9, wherein the slit region extends to the drift region to surround the carrier reception region in a planar pattern. (See FIGS. 2-4)

With regards to claim 12, Tanaka discloses the semiconductor integrated circuit of claim 11, wherein the buried layer is gradually separated from the looped well region as the buried layer is closer to the level conversion element in the planar pattern. (see FIGS. 2-4) 

With regards to claim 13, Tanaka discloses the semiconductor integrated circuit of claim 12, wherein: 
the middle well region has a rectangular shape in the planar pattern; (see FIG. 6) and 
the middle well region is provided with a region in which the level conversion element is formed and a region in which a p-n junction diode is formed on one side of the rectangular shape. (See FIG. 6) 

With regards to claim 14, Tanaka discloses the semiconductor integrated circuit of claim 1, wherein: 
each of the buried layer and the middle well region has a rectangular shape in the planar pattern; and 
a radius of curvature at a corner portion of the buried layer is greater than a radius of curvature at a corner portion of the middle well region in the planar pattern. (See FIG. 6) 

With regards to claim 15, Tanaka discloses the semiconductor integrated circuit of claim 1, wherein: 
the buried layer has a rectangular shape in the planar pattern;  (See FIG. 6)
the drift region has a frame-like shape in the planar pattern; (See FIG. 6) and 
a radius of curvature at a corner portion of the buried layer is greater than a radius of curvature at a corner portion of the drift region in the planar pattern. (See FIG 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0069076 A1, hereinafter Tanaka)
With regards to claim 16, Tanaka discloses the semiconductor integrated circuit of claim 1, wherein: 
the buried layer has a rectangular shape in the planar pattern. (See FIG. 6) 
However, Tanaka does not explicitly teach a radius of curvature at a corner portion of the buried layer is greater than or equal to 80 micrometers in the planar pattern.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the device of Tanaka would not perform differently than the current claim 16.


Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Tanaka does not explicitly teach a base region as recited in claim 2.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
It should be noted that, based on the amendment, the region 1a is the buried region, and the region 1b is the middle well region, which fits the limitations of at least claim 1.  Therefore, claim 1 is properly rejected, and claims 3 and 5-16 are rejected for at least their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812